DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-9, 11-12, 14, and 16-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record does not disclose or fairly suggest a OLED display satisfying the limitation “wherein with respect to the visible light having a wavelength of 460 nm, the refractive index of the light-emitting layer is n1, a refractive index of the first electron transmission layer is n21, and a refractive index of the second electron transmission layer is n22, a refractive index of the first hole transmission layer is n31, and a refractive index of the second hole transmission layer is n32, where n21 - n22                 
                    ≥
                
             0.1 and n22 – n1                 
                    ≥
                
             0.1, n31 – n32                 
                    ≥
                     
                
            0.1 and n32 – n1                 
                    ≥
                
             0.1” along with other limitations of the claim.
Regarding claim 14, the prior art of record does not disclose or fairly suggest a OLED display satisfying the limitation “wherein with respect to visible light having a wavelength, a refractive index of the light-emitting layer is less than a refractive index of the electron transmission region, and the refractive index of the light-emitting layer is less than a refractive index of each part of the hole transmission region, and wherein in the array substrate, the refractive index of the light-emitting layer of the red organic 
The prior art of record are Shiobara et al. (US 2012/0268042 A1), Zhou et al. (CN 102694125 A) (for the purpose of compact prosecution, the English translation provided in the IDS submitted on 11/04/2020 is used in place of the reference and is referred to as Zhou) and Kurata et al. (US 8680542 B2).
Shiobara teaches an OLED display device having an organic functional layer between a cathode and anode (see Fig. 4 of Shiobara); the organic functional layer comprises a two-layer hole transmission region (layers 24-25 in Fig. 4 of Shiobara), a light-emitting layer (layer 26), and a two-layer electron transmission region (layers 27-28) stacked in a sequence from the anode to the cathode. Zhou teaches an organic light emitting device (Fig. 1 of Zhou).  The materials of the layers in the OLED are selected so that the refractive indices of these materials varying from small to big in the direction of emitted light.  This would reduce the light loss caused by total reflection and improve light extraction from the device (see Abstract of Zhou). Kurata teaches an OLED display with a single electron transmission region on one side and a two-layer hole transmission layer on other side of the light emitting device.  However, neither Shiobara nor Zhou discloses the relationship between the films in the organic functional layer.  Meanwhile, Kurata teaches a step-wise difference in the two-layer hole transmission layer but Kurata does not teach that this two-layer hole transmission layer has higher refractive index than the light emitting layer, or that this step-wise difference also applicable to the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822